Clifford F. Brown, J.,
dissenting. For the reasons so perspicaciously expressed by Justice William B. Brown in his dissent in Varholla v. Varholla (1978), 56 Ohio St. 2d 269, at pages 271-275, in support of the abolition of the interspousal immunity rule in negligence actions, I dissent.
As in Varholla, this court again asserts the same outmoded reasoning for the preservation of interspousal immunity, namely, (1) promotion of marital harmony; (2) prevention of fraud and collusion “ ‘at the expense of tactically disadvantaged insurance companies,’ ” and (3) the belief that any change in interspousal immunity must emanate from the General Assembly. These reasons are created by a judiciary out of touch with the realities of modern life. Each has been thoroughly analyzed and demolished in the Varholla dissent.
The right of the wife to bring other legal actions against her husband reveals the hypocrisy of the claimed advancement of marital harmony through interspousal immunity in negligence actions. There is no sound reason to permit a wife to sue her husband for money loaned, see Hart v. Sarvis (1894), 3 N.P. 316, or for damages for injuries intentionally inflicted, see Kobe v. Kobe (1978), 61 Ohio App. 2d 67, and to deny the same spouse her right to maintain a tort action against her husband for his negligence, especially when he procured insurance to protect himself for that very purpose. If marital harmony is the purpose of the immunity rule then the wife should have no right to bring any legal action against her husband.
*163Domestic harmony and tranquility will not be disrupted to any greater degree by a damage action of the wife against her husband for negligently causing her injury than it would by civil action in ejectment, partition, contract or intentional tort. Klein v. Klein (1962), 58 Cal. 2d 692, 376 P. 2d 70; Shook v. Crabb (Iowa 1979), 281 N.W. 2d 616; Coffindaffer v. Coffindaffer (W. Va. 1978), 244 S.E. 2d 338; Freehe v. Freehe (1972), 81 Wash. 2d 183, 500 P. 2d 771; Rupert v. Stienne (1974), 90 Nev. 397, 528 P. 2d 1013; Immer v. Risko (1970), 56 N.J. 482, 267 A. 2d 481. On the contrary, the denial of a just remedy to the injured spouse against her husband in a negligence action will adversely affect marital harmony.10
The second reason for interspousal immunity advanced in the Varholla case, i.e., to prevent fraud and collusion “ ‘at the expense of tactically disadvantaged insurance companies, ’ ” borders on the absurd.11 The investigative tools and skilled legal counsel available to insurance companies, along with discovery and trial procedures designed to eliminate surprise and reveal all the facts (e.g. Civ. R. 26 through 37, 56), will easily meet the challenge of spurious or fraudulent claims. These same factors negate any claim that insurance companies are “tactically disadvantaged.” To conclude otherwise evinces a facility to remain unaware of the abilities of our judges and jurors and the realities of our adversary system. MacDonald v. MacDonald (Me. 1980), 412 A. 2d 71; Merenoff v. Merenoff (1978), 76 N.J. 535, 388 A. 2d 951; Beaudette v. Frana (1969), 285 Minn. 366, 173 N.W. 2d 416; Brown v. Gosser (Ky. 1953), 262 S.W. 2d 480; Immer v. Risko, supra; Coffindaffer v. Coffindaffer, supra.
The third reason advanced for interspousal immunity, that *164the change abolishing it must be made by the General Assembly, is an abdication of the judicial function and completely without merit. Since the courts created the interspousal immunity doctrine, the courts can abolish it. Varholla, supra, at page 272, citing therein Sears v. Cincinnati (1972), 31 Ohio St. 2d 157. See, also, Lewis v. Lewis (1976), 370 Mass. 619, 351 N.E. 2d 526; Burns v. Burns (1974), 21 Ariz. App. 337, 519 P. 2d 190; Shook v. Crabb, supra12
I see no reason to preserve interspousal immunity, based on any statement such as, “Having recently considered these policies in Varholla, and since nothing of import affecting that holding has subsequently taken place — other than the relatively short passage of time — we shall adhere to our previously pronounced position.”13 On the contrary, as I pointed out in my *165concurring opinion in Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20, at page 28: “Stare decisis does not mean that a decision of this court cannot be modified or overruled in the near or distant future ‘where no additional relevant factors are presented which would alter our prior pronouncement on the subject.’ ”
Stare decisis should never be used as an excuse to avoid overruling a judicial precedent only a few days or weeks old if the interests of justice require it. Indeed, justice is the only purpose for which courts exist.
Varholla, supra, and Lyons v. Lyons (1965), 2 Ohio St. 2d 243, never served the purpose of justice. They should never have been the law and they deserve to be overruled at the earliest possible moment.
W. Brown and Sweeney, JJ., concur in the foregoing dissenting opinion.

 The marital harmony contention evaporates when one considers the list of 31 judicially progressive states which have abolished interspousal immunity in negligence actions. See dissenting opinion of Justice William B. Brown, supra, at fn. 7.


 The fraud and collusion reason presupposes that spouses are dishonest when the injured spouse claims compensation from the negligent spouse and his insurer. Yet, if in a later accident the same negligent spouse injures his sister, that sister is not barred by any immunity rule from recovering damages from him. If fraud and collusion is not urged to bar recovery by a sister, it follows that sisters are more honest and therefore less likely to perpetrate fraud than wives. This assumption brings to mind a quote from Charles Dickens: “ ‘If the law supposes that,’ said Mr. Bumble, ‘the law is a ass, a idiot.’ ” Oliver Twist, Chapter 51. These words may well be wiser than all the legal precedent cited in support of the interspousal immunity rule.


 The apt words of the concurring judges of the Court of Appeals in this case concerning suggested changes in the interspousal immunity doctrine should be heeded. Judge Day incisively stated:
“Were there no writing on the slate I would not follow a spousal immunity policy which seems to me medieval, particularly in an insured case.
“Accordingly, my concurrence is reluctant. The principles announced in Justice William Brown’s dissent seem to me to represent the logical, and incidentally, majority view in the country. * * * ”
Judge Patton pointedly and succinctly stated:
“ * * * I have examined the reasoning set forth by the Ohio Supreme Court in Varholla v. Varholla (1978), 56 Ohio St. 2d 269, and I find it most difficult to rationalize the overturning of the ‘guest statute’ and the preservation of the interspousal immunity doctrine.
(< * * *
“ * * * The original purposes for the doctrine were laudable but they have become archaic in light of the sophisticated ability of insurance companies, the refinement of court room evidentiary processes, and the social patterns of society.”
We should also heed our own advice concerning stare decisis as set forth in Cleveland Elec. Illuminating Co. v. Pub. Util. Comm. (1976), 46 Ohio St. 2d 105 at page 119, fn. 8, where we stated:
“This opinion has been a lengthy one. Its intent was to make fully clear why this court today overrules an opinion rendered without dissent only a year ago. This court is more accustomed to detecting and correcting the errors of other than its own. It is to be hoped that we will always remain willing to correct them whether found in either place.”


 The decision today retaining interspousal immunity because this court reiterated it in 1978 in Varholla is maintaining the status quo to the point of sheer nonsense. Such rationale will only continue to make Ohio the source of laughter in the area of tort law among law students and legal commentators in other jurisdiction. See *165Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20, concurring opinion at pages 27-29, and Leichtamer v. American Motors Corp. (1981), 67 Ohio St. 2d 456, concurring opinion at pages 476-477.